Exhibit 10.4

 

Loan No. RIE539T06B

 

MULTIPLE ADVANCE TERM LOAN SUPPLEMENT

 

THIS SUPPLEMENT to the Master Loan Agreement dated May 23, 2005 (the “MLA”), is
entered into as of December 8, 2008 between CoBANK, ACB (“CoBank”) and DAKOTA
GROWERS PASTA COMPANY, INC., Carrington, North Dakota (the “Company”), and
amends and restates the Supplement dated February 14, 2007 and numbered
RIE539T06A.

 

SECTION 1.         The Term Loan Commitment.  As of the date hereof, CoBank’s
obligation to extend credit to the Company has expired and the unpaid principal
balance of the loans is $10,400,000.00 (the “Commitment”).

 

SECTION 2.         Purpose.  The purpose of the loans was and remains to finance
the New Hope new pasta line and to provide working capital to the Company.

 

SECTION 3.         Term.  Intentionally Omitted.

 

SECTION 4.         Interest.  The Company agrees to pay interest on the unpaid
balance of the loan(s) in accordance with one or more of the following interest
rate options, as selected by the Company:

 

(A)    7-Day LIBOR Index Rate.  At a rate (rounded upward to the nearest
1/100th and adjusted for reserves required on “Eurocurrency Liabilities” [as
hereinafter defined] for banks subject to “FRB Regulation D” [as hereinafter
defined] or required by any other federal law or regulation) per annum equal at
all times to the annual rate quoted by the British Bankers Association (the
“BBA”) at 11:00 a.m. London time for the offering of seven (7)-day U.S. dollars
deposits, as published by Bloomberg or another major information vendor listed
on BBA’s official website on the first U.S. Banking Day (as hereinafter defined)
in each week with such rate to change weekly on such day, plus the Performance
Pricing Adjustments, if any, set forth in Section 4(D) below.  The rate shall be
reset automatically, without the necessity of notice being provided to the
Company or any other party, on the first U.S. Banking Day of each succeeding
week, and each change in the rate shall be applicable to all balances subject to
this option.  Information about the then-current rate shall be made available
upon telephonic request.  For purposes hereof:  (a) “U.S. Banking Day” shall
mean a day on which CoBank is open for business and banks are open for business
in New York, New York; (b) “Eurocurrency Liabilities” shall have the meaning as
set forth in “FRB Regulation D”; and (c) “FRB Regulation D” shall mean
Regulation D as promulgated by the Board of Governors of the Federal Reserve
System, 12 CFR Part 204, as amended.

 

(B)    Quoted Rate.  At a fixed rate per annum to be quoted by CoBank in its
sole discretion in each instance.  Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that:  (1) the minimum fixed period shall
be 180 days; (2) amounts may be fixed in increments of $500,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
ten.

 

(C)    LIBOR.  At a fixed rate per annum equal to “LIBOR” (as hereinafter
defined), plus the Performance Pricing Adjustments, if any, set forth in
Section 4(D) below.  Under this option:  (1) rates may be fixed for “Interest
Periods” (as hereinafter defined) of 1, 2, 3, or 6 months, as selected by the
Company; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; (3) the maximum number of fixes in place at any one time shall be five;
and (4) rates may only be fixed on a “Banking Day” (as hereinafter defined) on
three Banking Days’ prior written notice.  For purposes hereof:  (a) “LIBOR”
shall mean the rate (rounded upward to the nearest sixteenth and adjusted for
reserves

 

1

--------------------------------------------------------------------------------


 

required on “Eurocurrency Liabilities” [as hereinafter defined] for banks
subject to “FRB Regulation D” [as herein defined] or required by any other
federal law or regulation) quoted by the British Bankers Association (the “BBA”)
at 11:00 a.m. London time two Banking Days before the commencement of the
Interest Period for the offering of U.S. dollar deposits in the London interbank
market for the Interest Period designated by the Company, as published by
Bloomberg or another major information vendor listed on BBA’s official website;
(b) “Banking Day” shall mean a day on which CoBank is open for business,
dealings in U.S. dollar deposits are being carried out in the London interbank
market, and banks are open for business in New York City and London, England;
(c) “Interest Period” shall mean a period commencing on the date this option is
to take effect and ending on the numerically corresponding day in the next
calendar month or the month that is 2, 3, or 6 months thereafter, as the case
may be; provided, however, that:  (i) in the event such ending day is not a
Banking Day, such period shall be extended to the next Banking Day unless such
next Banking Day falls in the next calendar month, in which case it shall end on
the preceding Banking Day; and (ii) if there is no numerically corresponding day
in the month, then such period shall end on the last Banking Day in the relevant
month; (d) “Eurocurrency Liabilities” shall have meaning as set forth in “FRB
Regulation D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.

 

(D)        Performance Pricing Adjustments.  The interest rate spread parameters
set forth in Subsection (A) and(C) above shall be either increased or decreased
in accordance with the following schedule:

 

Total Debt to EBITDA (MLA,
Section 10(B))

 

LIBOR Interest Rate
Spread

 

7-Day LIBOR Interest
Rate Spread

 

 

 

 

 

 

 

Equal to or greater than 4.00 to 1.00

 

+ 300 basis points

 

+ 300 basis points

 

Equal to or greater than 3.50 to 1.00 but less than 4.00 to 1.00

 

+ 275 basis points

 

+ 275 basis points

 

Equal to or greater than 3.00 to 1.00 but less than 3.50 to 1.00

 

+ 250 basis points

 

+ 250 basis points

 

Equal to or greater than 2.50 to 1.00 but less than 3.00 to 1.00

 

+ 225 basis points

 

+ 225 basis points

 

Less than 2.50 to 1.00

 

+ 200 basis points

 

+ 200 basis points

 

 

The initial spreads shall be those applicable to Total Debt to EBITDA of less
than 2.50 to 1.00.  The applicable interest rate adjustment shall:  (i) be
considered as of each fiscal quarter end based on the quarterly Compliance
Certificate provided by the Company under Section 8(H)(vii) of the MLA;
(ii) become effective as of the first day of the fiscal quarter following
receipt of such information by CoBank, and (iii) shall be effective on a
prospective basis only and shall not affect existing fixed rate pricing.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or fixed for an additional period in accordance with the terms
hereof.  Notwithstanding the foregoing, rates may not be fixed in such a manner
as to cause the Company to have to break any fixed rate balance in order to pay
any installment of principal.  All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by CoBank not later than 12:00 Noon Company’s local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
CoBank’s request.  Interest shall

 

2

--------------------------------------------------------------------------------


 

be calculated on the actual number of days each loan is outstanding on the basis
of a year consisting of 360 days and shall be payable monthly in arrears by the
20th day of the following month or on such other day in such month as CoBank
shall require in a written notice to the Company; provided, however, in the
event the Company elects to fix all or a portion of the indebtedness outstanding
under the LIBOR interest rate option above, at CoBank’s option upon written
notice to the Company, interest shall be payable at the maturity of the Interest
Period and if the LIBOR interest rate fix is for a period longer than three
months, interest on that portion of the indebtedness outstanding shall be
payable quarterly in arrears on each three-month anniversary of the commencement
date of such Interest Period, and at maturity.

 

SECTION 5.         Promissory Note.  The Company promises to repay the loans
that are outstanding at the time the Commitment expires as follows:  (1) in nine
equal, consecutive quarterly installments of $1,100,000.00, with the first such
installment due on February 20, 2009, and the last such installment due on
February 20, 2011; and (2) followed by a final installment in an amount equal to
the remaining unpaid principal balance of the loans on May 20, 2011.  If any
installment due date is not a day on which CoBank is open for business, then
such installment shall be due and payable on the next day on which CoBank is
open for business.  In addition to the above, the Company promises to pay
interest on the unpaid principal balance hereof at the times and in accordance
with the provisions set forth in Section 4 hereof.  This note replaces and
supersedes, but does not constitute payment of the indebtedness evidenced by,
the promissory note set forth in the Supplement being amended and restated
hereby.

 

SECTION 6.         Prepayment.  Subject to the broken funding surcharge
provision of the MLA, the Company may on one Business Day’s prior written notice
prepay all or any portion of the loan(s).  Unless otherwise agreed by CoBank,
all prepayments will be applied to principal installments in the inverse order
of their maturity and to such balances, fixed or variable, as CoBank shall
specify.

 

SECTION 7.         Security.  The Company’s obligations hereunder and, to the
extent related hereto, the MLA, shall be secured as provided in the Security
Section of the MLA, including without limitation as a future advance under any
existing mortgage or deed of trust.

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

 

CoBANK, ACB

 

DAKOTA GROWERS PASTA COMPANY, INC.

 

 

 

By:

 

 

By:

/s/ Edward Irion

 

 

 

 

Title:

 

 

Title:

CFO

 

3

--------------------------------------------------------------------------------